IN THE
                            TENTH COURT OF APPEALS

                                 No. 10-15-00325-CV

JUPE FEEDS, INC.,
                                                            Appellant
v.

JOSE PINA,
                                                            Appellee


                            From the 249th District Court
                               Johnson County, Texas
                             Trial Court No. C201300273


                             MEMORANDUM OPINION

       Jupe Feed’s Petition for Permissive Interlocutory Appeal filed on September 28,

2015 is denied. Accordingly, this appeal is dismissed for want of jurisdiction. See TEX.

R. APP. P. 28.3; 43.2(f).



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Appeal dismissed
Opinion delivered and filed October 15, 2015
[CV06]




Jupe Feeds, Inc. v. Pina                       Page 2